May 15, 1936. The opinion of the Court was delivered by
This action by J.D. Fulp, as administrator of the South Carolina Emergency Relief Administration, as plaintiff, against the defendants, L.R. Powell, Jr., and Henry W. Anderson, as Receivers of the Seaboard Air Line Railway, was commenced in the Richland County Court by service of summons and complaint, December 17, 1935. The purpose of the action is to recover judgment against the defendants in the sum of $125.00 for the alleged wrongful killing of a cow, owned, according to the allegations of the complaint, by the plaintiff as administrator of the South Carolina Emergency Relief Administration. To this complaint the defendants filed a demurrer, which demurrer was, in due course, heard by his Honor, A.W. Holman, Judge of the said Court of Richland County. Upon due consideration of the demurrer, after hearing argument thereon by counsel representing the parties hereto, his Honor, Judge Holman, sustained the demurrer, and from said order the plaintiff has duly appealed to this Court.
Under the allegations of the complaint it is our opinion that the trial Judge properly sustained the demurrer. This question comes more properly within the province of the legislative branch of the government than in the judicial.
It is therefore the judgment of this Court that the exceptions be, and are hereby, overruled, and the order and judgment appealed from affirmed. *Page 317 
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.